Exhibit 10(xxii)

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
between NUCOR CORPORATION, a Delaware corporation with its principal place of
business in Charlotte, North Carolina, on behalf of itself and each of its
affiliates and subsidiaries (all such entities, collectively, “Nucor”), and
JAMES R. DARSEY (“Executive”), a resident of North Carolina.

WHEREAS, Executive has heretofore been employed at Nucor Corporation’s corporate
headquarters in Charlotte, North Carolina as an at-will employee of Nucor in the
position of Vice President of Nucor Corporation and President of Nucor
Corporation’s Vulcraft/Verco Group (the “Prior Position”); and

WHEREAS, Nucor has offered Executive a promotion to the position of Executive
Vice President of Bar Products effective September 1, 2010, contingent upon
Executive’s execution of this Agreement, and Executive has accepted the
promotion; and

WHEREAS, Nucor Corporation’s Board of Directors (the “Board”) has approved
Executive’s promotion to the position of Executive Vice President of Bar
Products contingent upon Executive’s execution of this Agreement; and

WHEREAS, prior to the effective date of the promotion, Executive and Nucor
discussed the requirements of the restrictive covenants contained in this
Agreement as a condition to Executive’s promotion; and

WHEREAS, Nucor’s promotion of Executive entitles Executive to receive increased
compensation and benefits that Executive did not have prior to his promotion;
and

WHEREAS, Executive agrees and acknowledges that in his new position of Executive
Vice President of Bar Products he will acquire greater access to and knowledge
of Nucor’s trade secrets and confidential information which Executive did not
have prior to his promotion;

WHEREAS, the parties wish to formalize their employment relationship in writing
and for Nucor to employ Executive under the terms and conditions set forth
below; and

NOW, THEREFORE, in consideration for the promises and mutual agreements
contained herein, the parties agree, effective as of September 1, 2010, as
follows:

1. Employment. Nucor agrees to employ Executive in the position of Executive
Vice President of Bar Products, and Executive agrees to accept employment in
this position, subject to the terms and conditions set forth in this Agreement,
including the confidentiality, non-competition and non-solicitation provisions
which Executive acknowledges were discussed in detail prior to and made an
express condition of his promotion to Executive Vice President of Bar Products.
Executive acknowledges that the Board’s approval of Executive’s promotion to
Executive Vice President of Bar Products is conditioned upon Executive’s
execution of this Agreement.

2. Compensation and Benefits During Employment. Nucor will provide the following
compensation and benefits to Executive:

(a) Nucor will pay Executive a base salary of Three Hundred Sixteen Thousand
Seven Hundred Dollars ($316,700) per year, paid not less frequently than monthly
in accordance with Nucor’s normal payroll practices, subject to withholding by
Nucor and other deductions as

 

   



--------------------------------------------------------------------------------

required by law. The parties acknowledge and agree that this amount exceeds the
base salary Executive was entitled to receive in the Prior Position. Executive’s
base salary is subject to adjustment up or down by the Board at its sole
discretion and without notice to Executive.

(b) Executive will be a participant in, and eligible to receive awards of
incentive compensation under and in accordance with the applicable terms and
conditions of, Nucor’s senior officer annual and long term incentive
compensation plans, as modified from time to time by, and in the sole discretion
of, the Board.

(c) Executive shall be a participant in, and eligible to receive awards of
equity-based compensation under and in accordance with the applicable terms and
conditions of, Nucor’s senior officer equity incentive compensation plans, as
modified from time to time by, and in the sole discretion of, the Board.

(d) Executive will be eligible for those employee benefits that are generally
made available by Nucor to its executive officers.

3. Compensation Following Termination.

(a) From the date of Executive’s termination of employment with Nucor, whether
by Executive or Nucor for any or no reason, and provided that Executive executes
and returns to Nucor a separation and release agreement in form and substance
satisfactory to Nucor, in its sole discretion, releasing any and all claims
Executive has or may have against Nucor at the time of his termination of
employment from Nucor, Nucor will pay Executive the Monthly Amount (as defined
below) for twenty-four (24) months following Executive’s termination. The
“Monthly Amount” shall be an amount equal to (i) the product of (A) the amount
of Executive’s highest base salary level during the twelve (12) month period
immediately prior to his date of termination, multiplied by (B) 3.36,
(ii) divided by twelve (12). Subject to the provisions of Section 24 of this
Agreement, the payments of the Monthly Amount shall be made at the end of each
month following Executive’s termination of employment with Nucor on Nucor’s
regular monthly payroll date.

(b) In exchange for Nucor’s agreement to pay the Monthly Amount as set forth in
this Section 3, and other good and valuable consideration, including without
limitation the compensation and benefits set forth in Section 2 of this
Agreement, Executive agrees to strictly abide by the terms of Sections 8 through
13 of this Agreement.

(c) If Executive is employed by Nucor at the time of Executive’s death, Nucor’s
obligations to make any payments of the Monthly Amount under this Agreement will
automatically terminate and Executive’s estate and executors will have no rights
to any payments of the Monthly Amount under this Agreement. If Executive dies
during the first twelve (12) months following Executive’s termination from
employment with Nucor, then Nucor will pay Executive’s estate the payments of
the Monthly Amount due pursuant to Section 3(a) of this Agreement through the
end of the twelfth (12th) month following Executive’s termination from
employment with Nucor. If Executive dies twelve (12) or more months after
termination of Executive’s employment with Nucor, then Nucor’s obligations to
make any payments of the Monthly Amount under Section 3(a) of this Agreement
will automatically terminate without the necessity of Nucor providing notice,
written or otherwise.

(d) The amounts payable pursuant to this Section 3 of this Agreement shall be in
addition to and not in lieu of any amounts payable to Executive pursuant to the
Nucor

 

  2  



--------------------------------------------------------------------------------

Corporation Severance Plan for Senior Officers and General Managers (the
“Severance Plan”), which such payments, if any, shall be governed by the terms
and conditions of the Severance Plan.

4. Duties and Responsibilities; Best Efforts. While employed by Nucor, Executive
shall perform such duties for and on behalf of Nucor as may be determined and
assigned to Executive from time to time by the Chief Executive Officer of Nucor
Corporation or the Board. Executive shall devote his full time and best efforts
to the business and affairs of Nucor. During the term of Executive’s employment
with Nucor, Executive will not undertake other paid employment or engage in any
other business activity without the prior written consent of the Board.

5. Employment at Will. The parties acknowledge and agree that this Agreement
does not create employment for a definite term and that Executive’s employment
with Nucor is at will and terminable by Nucor or Executive at any time, with or
without cause and with or without notice, unless otherwise expressly set forth
in a separate written agreement executed by Executive and Nucor after the date
of this Agreement.

6. Change in Executive’s Position. In the event that Nucor transfers, demotes,
promotes, or otherwise changes Executive’s compensation or position with Nucor,
the restrictions and post-termination obligations set forth in Sections 8
through 13 of this Agreement shall remain in full force and effect.

7. Recognition of Nucor’s Legitimate Interests. Executive understands and
acknowledges that Nucor competes in North America and throughout the world in
the research, manufacture, marketing, sale, distribution and/or placement of
steel or steel products (including but not limited to flat-rolled steel, steel
shapes, structural steel, light gauge steel framing, steel plate, steel joists
and girders, steel deck, steel fasteners, metal building systems, wire rod,
welded-wire reinforcement rolls and sheets, cold finished steel bars and wire,
special quality bar products, guard rail, fabricated concrete reinforcement
bars, and structural welded-wire reinforcement) or steel or steel product inputs
(including but not limited to scrap metal and direct reduced iron) (all such
activities, collectively, the “Business”). As part of Executive’s employment
with Nucor, Executive acknowledges he will continue to have access to and gain
knowledge of significant secret, confidential and proprietary information of the
full range of operations of Nucor. In addition, Executive will continue to have
access to training opportunities, contact with vendors, customers and
prospective vendors and customers of Nucor, in which capacity he is expected to
develop good relationships with such vendors, customers and prospective vendors
and customers, and will gain intimate knowledge regarding the products and
services of Nucor. Executive recognizes and agrees that Nucor has spent and will
continue to spend substantial effort, time and money in developing relationships
with its vendors and customers, that many such vendors and customers have long
term relationships with Nucor, and that all vendors, customers and accounts that
Executive may deal with during his employment with Nucor, are the vendors,
customers and accounts of Nucor. Executive acknowledges that Nucor’s competitors
would obtain an unfair advantage if Executive disclosed Nucor’s Secret
Information or Confidential Information (as defined in Sections 8 and 9,
respectively) to a competitor, used it on a competitor’s behalf, or if he were
able to exploit the relationships he develops as an employee of Nucor to solicit
business on behalf of a competitor.

8. Covenant Regarding Nucor’s Secret Information. Executive recognizes and
agrees that he will have continued access to certain sensitive and confidential
information of Nucor (a) that is not generally known in the steel business,
which would be difficult for others to acquire or duplicate without improper
means, (b) that Nucor strives to keep secret, and (c) from which Nucor derives
substantial commercial benefit because of the fact that it is not generally
known (the “Secret Information”), including without limitation: (i) Nucor’s
process of developing and producing raw material, and designing and
manufacturing steel and iron products; (ii) Nucor’s process for treating,
processing or fabricating steel

 

  3  



--------------------------------------------------------------------------------

and iron products; (iii) Nucor’s non-public financial data, strategic business
plans, competitor analysis, sales and marketing data, and proprietary margin,
pricing, and cost data; and (iv) any other information or data which meets the
definition of “trade secrets” under the North Carolina Trade Secrets Protection
Act. Executive agrees that unless he is expressly authorized by Nucor in
writing, Executive will not use or disclose or allow to be used or disclosed
Nucor’s Secret Information. This covenant shall survive until the Secret
Information is generally known in the industry through no act or omission of the
Executive or until Nucor knowingly authorizes the disclosure of or discloses the
Secret Information, without any limitations on use or confidentiality. Executive
acknowledges that he did not have knowledge of Nucor’s Secret Information prior
to his employment with Nucor and that the Secret Information does not include
Executive’s general skills and know-how.

9. Agreement to Maintain Confidentiality.

(a) As used in this Agreement, “Confidential Information” shall include all
confidential and proprietary information of Nucor, including, without
limitation, any of the following information to the extent not generally known
to third persons: financial and budgetary information and strategies; plant
design, specifications, and layouts; equipment design, specifications, and
layouts; product design and specifications; manufacturing processes, procedures,
and specifications; data processing or other computer programs; research and
development projects; marketing information and strategies; customer lists;
vendor lists; information about customer preferences and buying patterns;
information about prospective customers, vendors and prospective vendors, or
business opportunities; information about Nucor’s costs and the pricing
structure used in sales to customers; information about Nucor’s overall
corporate business strategy; and technological innovations used in Nucor’s
business, to the extent that such information does not fall within the
definition of Secret Information.

(b) During Executive’s employment with Nucor and at all times after the
termination of Executive’s employment with Nucor, (i) Executive covenants and
agrees to treat as confidential all Confidential Information submitted to
Executive or received, compiled, developed, designed, produced, accessed, or
otherwise discovered by the Executive from time to time while employed by Nucor,
and (ii) Executive will not disclose or divulge the Confidential Information to
any person, entity, firm or company whatsoever or use the Confidential
Information for Executive’s own benefit or for the benefit of any person,
entity, firm or company other than Nucor. This restriction will apply throughout
the world; provided, however, that if the restrictions of this Section 9(b) when
applied to any specific piece of Confidential Information would prevent
Executive from using his general knowledge or skills in competition with Nucor
or would otherwise substantially restrict the Executive’s ability to fairly
compete with Nucor, then as to that piece of Confidential Information only, the
scope of this restriction will apply only for the Restrictive Period (as defined
below) and only within the Restricted Territory (as defined below).

(c) Executive specifically acknowledges that the Confidential Information,
whether reduced to writing or maintained in the mind or memory of Executive, and
whether compiled or created by Executive, Nucor, or any of its vendors,
customers, or prospective vendors or customers derives independent economic
value from not being readily known to or ascertainable by proper means by others
who could obtain economic value from the disclosure or use of the Confidential
Information. Executive also acknowledges that reasonable efforts have been put
forth by Nucor to maintain the secrecy of the Confidential Information, that the
Confidential Information is and will remain the sole property of Nucor or any of
its vendors, customers or prospective vendors or customers, as the case may be,
and that any retention and/or use of Confidential Information during or after
the termination of Executive’s employment with Nucor

 

  4  



--------------------------------------------------------------------------------

(except in the regular course of performing his duties hereunder) will
constitute a misappropriation of the Confidential Information belonging to
Nucor. Executive acknowledges and agrees that if he (i) accesses Confidential
Information on any Nucor computer system within thirty (30) days prior the
effective date of his voluntary resignation of employment with Nucor and
(ii) transmits, copies or reproduces such Confidential Information in any manner
or deletes any such Confidential Information, he is exceeding his authorized
access to such computer system.

10. Noncompetition.

(a) Executive hereby agrees that for the duration of Executive’s employment with
Nucor, and for a period of twenty-four (24) months thereafter (the “Restrictive
Period”), Executive will NOT, within the Restricted Territory, do any of the
following:

(i) engage in, whether as an employee, consultant, or in any other capacity, any
business activity (A) that is the same as, or is in direct competition with, any
portion of the Business, and (B) in which Executive engaged in during the course
of his employment with Nucor (any such activities described in this
Section 10(a)(i), “Competing Activities”);

(ii) commence, establish or own (in whole or in part) any business that engages
in any Competing Activities, whether (i) by establishing a sole proprietorship,
(ii) as a partner of a partnership, (iii) as a member of a limited liability
company, (iv) as a shareholder of a corporation (except to the extent Executive
is the holder of not more than five percent (5%) of any class of the outstanding
stock of any company listed on a national securities exchange so long as
Executive does not actively participate in the management or business of any
such entity) or (v) as the owner of any similar equity interest in any such
entity;

(iii) provide any public endorsement of, or otherwise lend Executive’s name for
use by, any person or entity engaged in any Competing Activities; or

(iv) engage in work that would inherently call on him in the fulfillment of his
duties and responsibilities to reveal, rely upon, or otherwise use any
Confidential Information or Secret Information.

(b) For purposes of this Agreement:

(i) The term “Restricted Territory” means Executive’s geographic area of
responsibility at Nucor which Executive acknowledges extends to the full scope
of Nucor operations throughout the world. “Restricted Territory” therefore
consists of the following alternatives reasonably necessary to protect Nucor’s
legitimate business interests:

(A) Asia, Australia, Western Europe, Eastern Europe (including Russia), the
Middle East, South America, Central America and North America, where Executive
acknowledges Nucor engages in the Business, but if such territory is deemed
overbroad by a court of law, then

(B) The United States, Canada, Mexico, Guatemala, Honduras, the Dominican
Republic, Costa Rica, Colombia, Argentina and Brazil, where

 

  5  



--------------------------------------------------------------------------------

Executive acknowledges Nucor engages in the Business, but if such territory is
deemed overbroad by a court of law, then;

(C) The United States, Canada and Mexico, where Executive acknowledges Nucor
engages in the Business, but if such territory is deemed overbroad by a court of
law, then;

(D) The contiguous United States, where Executive acknowledges Nucor engages in
the Business, but if such territory is deemed overbroad by a court of law, then;

(E) Any state in the United States located within a three hundred (300) mile
radius of a Nucor plant or facility that engages in any aspect of the Business,
but if such territory is deemed overbroad by a court of law, then;

(F) Any state in the United States where a Customer or Prospective Customer is
located.

(ii) The term “Customer” means the following alternatives:

(A) any and all customers of Nucor with whom Nucor is doing business at the time
of Executive’s termination of employment with Nucor, but if such definition is
deemed overbroad by a court of law, then;

(B) any customer of Nucor with whom Executive or Executive’s direct reports had
significant contact or with whom Executive or Executive’s direct reports
directly dealt on behalf of Nucor at the time of Executive’s last date of full
time employment with Nucor, but if such definition is deemed overbroad by a
court of law, then;

(C) any customer of Nucor with whom Executive had significant contact or with
whom Executive directly dealt on behalf of Nucor at the time of Executive’s last
date of full time employment with Nucor but if such definition is deemed
overbroad by a court of law, then;

(D) any customer of Nucor about whom Executive had obtained Secret Information
or Confidential Information by virtue of his employment with Nucor and with whom
Executive had significant contact or with whom Executive directly dealt on
behalf of Nucor at the time of Executive’s last date of full time employment;

Provided, however, that the term “Customer” shall not include any business or
entity that no longer does business with Nucor without any direct or indirect
interference by Executive or violation of this Agreement by Executive, and that
ceased doing business with Nucor prior to any direct or indirect communication
or contact by Executive.

(iii) The term “Prospective Customer” means any person or entity who does not
currently or has not yet purchased the products or services of Nucor, but who,
at the time of Executive’s last date of full-time employment with Nucor has been
targeted by Nucor as a potential user of the products or services of Nucor, and
whom Executive or his direct reports participated in the solicitation of or on
behalf of Nucor.

 

  6  



--------------------------------------------------------------------------------

(iv) The term “solicit” means to initiate contact for the purpose of promoting,
marketing, or selling products or services similar to those Nucor offered during
the tenure of Executive’s employment with Nucor or to accept business from
Customers or Prospective Customers.

(c) Executive specifically agrees that the post-termination obligations and
restrictions in this Section 10 and in Sections 8, 9, 11, 12 and 13 will apply
to Executive regardless of whether termination of employment is initiated by
Nucor or Executive and regardless of the reason for termination of Executive’s
employment. Further, Executive acknowledges and agrees that Nucor’s payment of
the compensation described in Section 3 is intended to compensate Executive for
the limitations on Executive’s competitive activities described in this
Section 10 and Sections 11 and 12 for the Restrictive Period regardless of the
reason for termination. Thus, for example, in the event that Nucor terminates
Executive’s employment without cause, Executive expressly agrees that the
obligations and restrictions in this Section 10 and Sections 8, 9, 11, 12 and 13
will apply to Executive notwithstanding the reasons or motivations of Nucor in
terminating Executive’s employment.

11. Nonsolicitation. Executive hereby agrees that for the duration of
Executive’s employment with Nucor, and for the Restrictive Period, Executive
will NOT, within the Restricted Territory, do any of the following:

(a) solicit, contact, or attempt to influence any Customer to limit, curtail,
cancel, or terminate any business it transacts with, or products it receives
from Nucor;

(b) solicit, contact, or attempt to influence any Prospective Customer to
terminate any business negotiations it is having with Nucor, or to otherwise not
do business with Nucor;

(c) solicit, contact, or attempt to influence any Customer to purchase products
or services from an entity other than Nucor, which are the same or substantially
similar to, or otherwise in competition with, those offered to the Customer by
Nucor; or

(d) solicit, contact, or attempt to influence any Prospective Customer to
purchase products or services from an entity other than Nucor, which are the
same or substantially similar to, or otherwise in competition with, those
offered to the Prospective Customer by Nucor.

12. Antipiracy.

(a) Executive agrees for the duration of the Restrictive Period, Executive will
not, directly or indirectly, encourage, contact, or attempt to induce any
employees of Nucor (i) with whom Executive had regular contact with at the time
of Executive’s last date of full time employment with Nucor, and (ii) who are
employed by Nucor at the time of the encouragement, contact or attempted
inducement, to end their employment relationship with Nucor.

(b) Executive further agrees for the duration of the Restrictive Period not to
hire for any reason any employees described in Section 12(a) of this Agreement.

13. Assignment of Intellectual Property Rights.

(a) Executive hereby assigns to Nucor Executive’s entire right, title and
interest, including copyrights and patents, in any idea, invention, design of a
useful article (whether the

 

  7  



--------------------------------------------------------------------------------

design is ornamental or otherwise), and any other work of authorship
(collectively the “Developments”), made or conceived solely or jointly by
Executive at any time during Executive’s employment by Nucor (whether prior or
subsequent to the execution of this Agreement), or created wholly or in part by
Executive, whether or not such Developments are patentable, copyrightable or
susceptible to other forms of protection, where the Developments: (i) were
developed, invented, or conceived within the scope of Executive’s employment
with Nucor; (ii) relate to Nucor’s actual or demonstrably anticipated research
or development; or (iii) result from any work performed by Executive on Nucor’s
behalf.

(b) The assignment requirement in Section 13(a) shall not apply to an invention
that Executive developed entirely on his own time without using Nucor’s
equipment, supplies, facilities or Secret Information or Confidential
Information except for those inventions that (i) relate to Nucor’s business or
actual or demonstrably anticipated research or development, or (ii) result from
any work performed by Executive for Nucor.

(c) In connection with any of the Developments assigned pursuant to
Section 13(a): (i) Executive will promptly disclose them to Nucor’s management;
and (ii) Executive will, on Nucor’s request, promptly execute a specific
assignment of title to Nucor or its designee, and do anything else reasonably
necessary to enable Nucor or its designee to secure a patent, copyright, or
other form of protection therefore in the United States and in any other
applicable country.

(d) Nothing in this Section 13 is intended to waive, or shall be construed as
waiving, any assignment of any Developments to Nucor implied by law.

14. Severability. It is the intention of the parties to restrict the activities
of Executive only to the extent reasonably necessary for the protection of
Nucor’s legitimate interests. The parties specifically covenant and agree that
should any of the provisions in this Agreement be deemed by a court of competent
jurisdiction too broad for the protection of Nucor’s legitimate interests, the
parties authorize the court to narrow, limit or modify the restrictions herein
to the extent reasonably necessary to accomplish such purpose. In the event such
limiting construction is impossible, such invalid or unenforceable provision
shall be deemed severed from this Agreement and every other provision of this
Agreement shall remain in full force and effect.

15. Enforcement. Executive understands and agrees that any breach or threatened
breach by Executive of any of the provisions of Sections 8 through 13 of this
Agreement shall be considered a material breach of this Agreement, and in the
event of such a breach or threatened breach of this Agreement, Nucor shall be
entitled to pursue any and all of its remedies under law or in equity arising
out of such breach. If Nucor pursues either a temporary restraining order or
temporary injunctive relief, then Executive agrees to expedited discovery with
respect thereto and waives any requirement that Nucor post a bond. Executive
further agrees that in the event of his breach of any of the provisions of
Sections 8 through 13 of this Agreement, unless otherwise prohibited by law:

(a) Nucor shall be entitled to (i) cancel any unexercised stock options granted
under any senior officer equity incentive compensation plan from and after the
date of this Agreement (the “Post-Agreement Date Option Grants”), (ii) cease
payment of any Monthly Amounts otherwise due hereunder, (iii) seek other
appropriate relief, including, without limitation, repayment by Executive of any
(A) Monthly Amounts already paid hereunder and (B) benefits already paid under
any severance or similar benefit plans; and

(b) Executive shall (i) forfeit any (A) unexercised Post-Agreement Date Option
Grants and (B) any shares of restricted stock or restricted stock units granted
under any senior

 

  8  



--------------------------------------------------------------------------------

officer equity incentive compensation plan that vested during the six (6) month
period immediately preceding Executive’s termination of employment (the “Vested
Stock”) and (ii) forfeit and immediately return upon demand by Nucor any profit
realized by Executive from the exercise of any Post-Agreement Date Option Grants
or sale or exchange of any Vested Stock during the six (6) month period
preceding Executive’s breach of any of the provisions of Sections 8 through 13
of this Agreement.

Executive agrees that any breach or threatened breach of any of the provisions
of Sections 8 through 13 will cause Nucor irreparable harm which cannot be
remedied through monetary damages and the alternative relief set forth in
Sections 15(a) and (b) shall not be considered an adequate remedy for the harm
Nucor would incur. Executive further agrees that such remedies in Sections 15(a)
and (b) will not preclude injunctive relief.

If Executive breaches or threatens to breach any of the provisions of Sections
10, 11 or 12 of this Agreement and Nucor obtains an injunction, preliminary or
otherwise, ordering Executive to adhere to the restrictive period required by
the applicable paragraph, then the applicable restrictive period will be
extended by the number of days that have elapsed from the date of Executive’s
termination until the time the injunction is granted.

Executive further agrees, unless otherwise prohibited by law, to pay Nucor’s
attorneys’ fees and costs incurred in successfully enforcing its rights pursuant
to this Section 15, or in defending against any action brought by Executive or
on Executive’s behalf in violation of or under this Section 15 in which Nucor
prevails. Executive agrees that Nucor’s actions pursuant to this Section 15,
including, without limitation, filing a legal action, are permissible and are
not and will not be considered by Executive to be retaliatory. Executive further
represents and acknowledges that in the event of the termination of Executive’s
employment for any reason, Executive’s experience and capabilities are such that
Executive can obtain employment and that enforcement of this Agreement by way of
injunction will not prevent Executive from earning a livelihood.

16. Reasonableness of Restrictions. Executive has carefully considered the
nature and extent of the restrictions upon him and the rights and remedies
conferred upon Nucor under Sections 8, 9, 10, 11, 12, 13 and 15 and hereby
acknowledges and agrees that the same are reasonable in time and territory, are
designed to eliminate competition which would otherwise be unfair to Nucor, do
not interfere with Executive’s exercise of his inherent skill and experience,
are reasonably required to protect the legitimate interests of Nucor, and do not
confer a benefit upon Nucor disproportionate to the detriment to Executive.
Executive certifies that he has had the opportunity to discuss this Agreement
with such legal advisors as he chooses and that he understands its provisions
and has entered into this Agreement freely and voluntarily.

17. Applicable Law. This Agreement is made in, and shall be interpreted,
construed and governed according to the laws of, the State of North Carolina,
regardless of choice of law principles of any jurisdiction to the contrary. Each
party, for themselves and their successors and assigns, hereby irrevocably
(a) consents to the exclusive jurisdiction of the North Carolina State courts
located in Mecklenburg County, North Carolina and (b) waives any objection to
any such action based on venue or forum non conveniens. Further, Executive
hereby irrevocably consents to the jurisdiction of any court or similar body
within the Restricted Territory for enforcement of any judgment entered in a
court or similar body pursuant to this Agreement. This Agreement is intended,
among other things, to supplement the provisions of the North Carolina Trade
Secrets Protection Act, as amended from time to time, and the duties Executive
owes to Nucor under the common law, including, but not limited to, the duty of
loyalty.

 

  9  



--------------------------------------------------------------------------------

18. Executive to Return Property. Executive agrees that upon (a) the termination
of Executive’s employment with Nucor and within three (3) business days thereof,
whether by Executive or Nucor for any reason (with or without cause), or (b) the
written request of Nucor, Executive (or in the event of the death or disability
of Executive, Executive’s heirs, successors, assigns and legal representatives)
shall return to Nucor any and all property of Nucor regardless of the medium in
which such property is stored or kept, including but not limited to all Secret
Information, Confidential Information, notes, data, tapes, computers, lists,
customer lists, names of customers, reference items, phones, documents,
sketches, drawings, software, product samples, rolodex cards, forms, manuals,
keys, pass or access cards and equipment, without retaining any copies or
summaries of such property. Executive further agrees that to the extent Secret
Information or Confidential Information are in electronic format and in
Executive’s possession, custody or control, Executive will provide all such
copies to Nucor and will not keep copies in such format but, upon Nucor’s
request, will confirm the permanent deletion or other destruction thereof.

19. Entire Agreement; Amendments. This Agreement discharges and cancels all
previous agreements regarding Executive’s employment with Nucor, including
without limitation that certain Executive Agreement by and between Nucor
Corporation and Executive dated as of January 7, 2008, and constitutes the
entire agreement between the parties with regard to the subject matter hereof.
No agreements, representations, or statements of any party not contained herein
shall be binding on either party. Further, no amendment or variation of the
terms or conditions of this Agreement shall be valid unless in writing and
signed by both parties.

20. Assignability. This Agreement and the rights and duties created hereunder
shall not be assignable or delegable by Executive. Nucor may, at its option and
without consent of Executive, assign its rights and duties hereunder to any
successor entity or transferee of Nucor Corporation’s assets.

21. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Nucor and Executive and their respective successors, assigns, heirs
and legal representatives.

22. No Waiver. No failure or delay by any party to this Agreement to enforce any
right specified in this Agreement will operate as a waiver of such right, nor
will any single or partial exercise of a right preclude any further or later
enforcement of the right within the period of the applicable statute of
limitations. No waiver of any provision hereof shall be effective unless such
waiver is set forth in a written instrument executed by the party waiving
compliance.

23. Cooperation. Executive agrees that both during and after his employment, he
shall, at Nucor’s request, render all assistance and perform all lawful acts
that Nucor considers necessary or advisable in connection with any litigation
involving Nucor or any of its directors, officers, employees, shareholders,
agents, representatives, consultants, clients, customers or vendors. Executive
understands and agrees that Nucor will reimburse him for any reasonable
documented expense he incurs related to this cooperation and assistance, but
will not be obligated to pay him any additional amounts.

24. Compliance with Code Section 409A. Notwithstanding anything in this
Agreement to the contrary, if (a) Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986 (the “Code”) as of
the date of his separation from service and (b) any amount or benefit that Nucor
determines would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of Executive’s separation from service, then to the extent
necessary to comply with Code Section 409A: (i) if the payment or distribution
is payable in a lump sum, Executive’s right to receive payment or distribution
of such non-exempt deferred compensation will be delayed until the earlier of
Executive’s death or the seventh month following Executive’s separation from
service, and (ii) if the payment,

 

  10  



--------------------------------------------------------------------------------

distribution or benefit is payable or provided over time, the amount of such
non-exempt deferred compensation or benefit that would otherwise be payable or
provided during the six (6) month period immediately following Executive’s
separation from service will be accumulated, and Executive’s right to receive
payment or distribution of such accumulated amount or benefit will be delayed
until the earlier of Executive’s death or the seventh month following
Executive’s separation from service and paid or provided on the earlier of such
dates, without interest, and the normal payment or distribution schedule for any
remaining payments, distributions or benefits will commence.

For purposes of this Agreement, the term “separation from service” shall be
defined as provided in Code Section 409A and applicable regulations, and
Executive shall be a “specified employee” during the twelve (12) month period
beginning April 1 each year if Executive met the requirements of
Section 416(i)(l)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the twelve (12) month period ending on the December 31
immediately preceding his separation from service.

[Signatures Appear on Following Page]

 

  11  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Nucor Corporation have executed this Agreement
on the dates specified below.

 

EXECUTIVE

LOGO [g153963ex10_xxiipg12a.jpg]

James R. Darsey Date:  

8/20/2010

NUCOR CORPORATION

LOGO [g153963ex10_xxiipg12b.jpg]

John J. Ferriola Chief Operating Officer of Steelmaking Operations Date:  

8/19/2010

 

   